internal_revenue_service number release date index number ------------------------------ ------------------------------------ ------------------------------- ---------------------------------- in re request for private_letter_ruling - department of the treasury washington dc person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b06 - plr-138023-03 date date legend parent purchaser state x date seller business segment business segment product product ------------------------------------------------------------------------------------- ---------------------- ------------------------------------------------------------------------------------- ------------------------ ---------- ------------------- -------------------------- ------------------ ------------------------- ----------------------------------------------------------- ------------------------------------------------------------------------------------- ----------- --------------------------------------------------------------- -------------- ------------ ----------------------------- -------- ----- --- ----------- -------------- -------------- ---------------------------------------- ------------------------ x trademark trademark y z a b c d e patent patent dear ------------------- plr-138023-03 this responds to your request dated date for a ruling under sec_197 of the internal_revenue_code that certain patents acquired by purchaser in a proposed transaction described below do not constitute sec_197 intangibles in the hands of purchaser because the acquisition of the patents is not a purchase of assets constituting a trade_or_business or substantial portion thereof additional information was submitted by letters dated date and date facts taxpayer represents that the facts relating to its request are as follows parent is a state x corporation that files a consolidated_return with purchaser and its other subsidiaries the parent group the parent group computes its income using the accrual_method of accounting and its taxable_year is a week year ending on the saturday closest to date the parent group’s three main lines of business are business segment and business segment business segment encompasses the development manufacturing marketing distribution and sales of product business segment includes the development marketing and placement of product purchaser is a market leader in business segment several years ago purchaser operated x under the name trademark purchaser eventually acquired trademark protection for trademark which continued to be associated with the x purchaser developed a commercial relationship with seller after receiving the trademark protection for trademark purchaser entered into a license agreement with seller for exclusive rights to produce ys based on the technology developed and patented by seller using trademarks and trade names it already owned purchaser named one of the ys trademark following the success of ys seller developed additional concepts and related processes and received several more patents for this technology thereafter seller licensed to purchaser the patent rights to develop and make ys using the seller’s technology additionally purchaser and seller sought and received trademark protection for the names for the ys purchaser sold these trademarks to seller for a total consideration of dollar_figurea seller immediately licensed these trademarks back to purchaser for no additional consideration other than the amount already being received under the patent license agreement purchaser currently has an exclusive license agreement with seller for patent and patent the patents and associated trademarks this license agreement as amended allows purchaser to develop and market products based on the patents in exchange for a royalty based on the placement of zs plr-138023-03 for business reasons purchaser proposed to purchase the patents from seller the transaction along with certain associated trademarks including trademark and trademark collectively the trademarks the trademarks have been used as an effective means of having customers quickly recognize a particular z as using the trademark method purchaser and seller will have entered into a proposed agreement the agreement in connection with the transaction under the terms of the agreement purchaser will pay seller the following amounts a one-time up-front fixed sum payment and annual fixed sum payments of the same amount payable monthly for a period of approximately byears and contingent monthly payments over the life of the patents based on the number of zs in the hands of customers that use the patents the overall consideration for the transfer of the patents and trademarks is expected to be approximately dollar_figurec per month for a total of dollar_figured - dollar_figuree over the entire term of the agreement seller will continue as an ongoing trade_or_business and will continue to develop and license or sell other patents ideas trademarks or any other item to other customers so long as the item does not infringe upon the patents and associated trademarks to be acquired by purchaser purchaser has made the following additional representations in connection with the transaction a parent and purchaser would have paid the same amount for the patents regardless of whether or not the associated trademarks were transferred with the patents in the transaction b in the negotiations between parent purchaser and seller no price was separately negotiated for the trademarks associated with the patents ruling requested taxpayer requests a ruling that the purchase of the patents and associated trademarks does not constitute the acquisition of assets constituting a trade_or_business or substantial portion thereof law and analysis plr-138023-03 sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible sec_197 provides that no other form of amortization or depreciation under the code is allowable with respect to an amortizable sec_197 intangible according to sec_197 an amortizable sec_197 intangible means any sec_197 intangible which is acquired by the taxpayer after the date of enactment of sec_197 date and which is held in connection with the conduct_of_a_trade_or_business or an activity described in sec_212 according to sec_197 a sec_197 intangible includes any patent copyright formula process design pattern knowhow format or other similar item d c iii stating that if an interest in a patent or copyright is not acquired in a transaction or a series of related transactions involving the acquisition of assets constituting a trade_or_business or substantial portion thereof then the patent or copyright will not be included in the definition sec_197 intangible as a result if a patent is not a sec_197 intangible it cannot be an amortizable sec_197 intangible if a patent is not amortizable under sec_197 then it is amortizable under the provisions of sec_167 and the regulations thereunder see sec_1_167_a_-14 sec_197 provides an exception to the general_rule of section sec_1_197-2 provides that a patent or copyright not acquired as part of a trade_or_business will include any incidental and ancillary rights such as trademarks or trade names that are necessary to effect the acquisition of title to the ownership of or the right to use the property and are used only in connection with that property further such rights will not be included in the definition of trademarks or trade names under sec_1_197-2 sec_1_197-2 provides guidance on the question of what constitutes the acquisition of assets constituting a trade_or_business or substantial portion thereof for purposes of sec_197 under sec_1_197-2 the purchase of an asset or group_of_assets would constitute the purchase of a trade_or_business or substantial portion thereof if their use would constitute a trade_or_business under sec_1060 sec_1_1060-1 provides in general that a group_of_assets would constitute a trade_or_business if either the use of such assets would constitute an active trade_or_business under sec_355 or its character is such that goodwill or going_concern_value could under any circumstances attach to such group sec_1_1060-1 states that goodwill is the value of a trade or plr-138023-03 business attributable to the expectancy of continued customer patronage and may be due to the name or reputation of a trade_or_business or any other factor the regulation further states that going_concern_value is the additional value that attaches to property because of its existence as an integral part of an ongoing business activity examples of going_concern_value are the ability of the business to continue functioning without interruption after a change_of_ownership or any value attributable to the immediate use of revenues or net_earnings that otherwise would not be received during any period if the acquired trade_or_business were not available or operational determining whether or not goodwill or going_concern_value is present within a group_of_assets are the presence of any intangible assets the existence of an excess of the total consideration over the aggregate book_value of the tangible and intangible assets and any other related transactions in connection with the transfer trade_name generally constitutes the acquisition of a trade_or_business or a substantial portion thereof for purposes of sec_197 there are three exceptions to this general_rule listed in the regulations under sec_1_197-2 the acquisition of a franchise trademark or sec_1_1060-1 states that factors to be considered in one exception to the general_rule of sec_1_197-2 is that a franchise trademark or trade_name is disregarded if its value is nominal or the taxpayer irrevocably disposes of it immediately after its acquisition another exception to the general_rule states that the acquisition of a right or interest in a trademark or trade_name is disregarded if the right or interest is not under the principles of sec_1253 a transfer of all substantial rights to such property or an undivided_interest in all substantial rights to such property the final exception to the general_rule is that a trademark or trade_name is disregarded if it is included in computer_software sec_1_197-2 or in an interest in a film sound_recording video tape book or other such similar_property sec_1_197-2 under these rules trademarks and trade names that are incidental and ancillary rights and that are necessary to effect the acquisition of title to the ownership of or the right to use the aforementioned properties are included as part of the principal intangible asset and not as a separate trademark or trade_name under the facts presented for purposes of sec_197 the patents will be treated as separately acquired by purchaser ignoring the associated trademarks and trade names purchaser is not purchasing any other assets other than the patents and the associated trademarks and trade names plr-138023-03 ruling accordingly based on the foregoing facts and representations we rule as follows the purchase of the patents and the trademarks does not constitute the acquisition of assets constituting a trade_or_business or substantial portion thereof and therefore the patents and the trademarks do not constitute a sec_197 intangibles sec_197 and sec_1_197-2 except as specifically ruled upon above no opinion is expressed or implied this ruling is directed only to the taxpayers that requested it sec_6110 regarding the application of any other provision of the code or regulations of the code provides that it may not be used or cited as precedent the taxpayer we are also sending a copy of the letter_ruling to the appropriate industry director lmsb in accordance with the power_of_attorney we are sending a copy of this letter to sincerely peter c friedman senior technician reviewer br office of associate chief_counsel passthroughs special industries cc
